[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this action, plaintiff seeks to recover the damages to her 1989 Camaro automobile, allegedly caused by the negligence of the defendant on January 3, 1993, at approximately 8:30 p. m. on the Truman overpass in the City of New Britain. A freezing rain had fallen for some time prior to defendant's pick-up truck colliding into the rear of plaintiff's vehicle on said overpass near the intersection of East Main Street.
Defendant alleges he was not negligent and claims the collision was unavoidable due to the slippery conditions. Although the mere skidding of defendant's vehicle is not proof of negligence, the fact that defendant was aware of, or should have been aware of the weather conditions at the time he commenced to travel over the Truman overpass, required him to exercise a greater degree of care in the operation of his vehicle. In addition, defendant admitted that he observed plaintiff's vehicle stopped against the median some six or seven car lengths ahead, but was unable to bring his vehicle to a stop or turn out prior to colliding with the rear of plaintiff's vehicle. The court concludes that defendant was operating at a speed too fast for the conditions and did not have his vehicle under proper control, and accordingly, his negligence was the cause of the collision. CT Page 8489
In regard to the damages to her vehicle, plaintiff has the burden of proof by a fair preponderance of the evidence. The plaintiff failed to submit any paid bill for the repairs to her automobile nor was any evidence presented by anyone who performed the repair work. Plaintiff testified that she was not certain as to the total amount for repairs to her vehicle, but that she herself had paid $1,000.00 towards the repairs and that her collision carrier had paid the balance.
Since this was the only evidence presented regarding damages, the court concludes that the only proven amount of damages is $1,000.00, and accordingly, judgment may enter for the plaintiff to recover $1,000.00 from the defendant.
JOSEPH H. GOLDBERG SENIOR JUDGE